Appeal (1) from, a judgment of the County Court of Nassau County, convicting appellant of violations of section 1826 of the Penal Law (receipt of unlawful fees by an employee in the office of a public officer), on four counts, and (2) from the intermediate orders including an order denying appellant’s motion to set aside the verdict and for a new trial. Appellant was sentenced on the first count to serve from one to two years, execution of which was suspended, and to pay a fine of $500 or to serve 90 days in the county jail; sentence was suspended on the other counts. The fine was paid. Judgment reversed on the law and the facts, fine remitted, and new trial ordered. The incriminating evidence was the testimony of the person who had paid the fees to appellant. That witness was an accomplice as a matter of law (People v. Clougher, 246 N. Y. 106; People v. Mullens, 292 N. Y. 408; People v. Iiemer, 243 App. Div. 566). The conviction was improper, since there was no evidence corroborating his testimony (Code Grim. Pro., § 399). No separate appeal lies from the intermediate orders, which have been reviewed on the appeal from the judgment of conviction. Nolan, P. J., Wenzel, Ughetta, Hallinan and Kleinfeld, JJ., concur.